Title: George Ticknor to Thomas Jefferson, 23 April 1816
From: Ticknor, George
To: Jefferson, Thomas


          
            Dear Sir,
            Göttingen April. 23. 1816.—
          
          Four days ago, I received your favor of Feb. 8. from which I am led to hope that I may soon receive from you another letter which you wrote Jan. 31. and which as it comes through France must probably be somewhat longer on the way. My own letters to you as well as to my friends generally have not been fortunate, and as my last contained some facts, which it may be important for you to know, I send the copy of it with this for fear of accidents.
          The books you have desired to be procured are all, except Lœsner’s Hesiod, to be had in Göttingen as reasonably as in any part of Europe. I shall, therefore, purchase them immediately and send them out with some books, which I shall ship to my father from Hamburg, and he will give you immediate notice of their arrival and send them to any Southern port you may have directed on the receipt of this. I think you will find none of them high, except Coray’s éditions and I imagine you will be satisfied even with these as they are really learned, and curious as well as beautiful and an interesting monument of the exertions that have been made and are still making for the restoration of Greece to the comforts of civilization, which whether successful or not must always be respected.
          Perhaps, when you have received these specimens of German editions you will be induced to permit me to send you some others. The longer I remain here, the more I learn to value the German modes of study and the enlarged and liberal spirit of German scholarship and, for the same reason I think the more you see of German editions of the classicks, the more you will be disposed to admit them into your library. Within forty years the scholars of this country, I am persuaded, have done more towards the final understanding of the classicks, than all Europe had done during the century that preceded, not by imitating the minute and tedious accuracy of the Dutch commentators, but by reducing the whole study of antiquity to a philosophical system, in which one part assists to explain the other and all together form a harmonious and happy whole. They have, in fact, done for the ancients what Blackstone did for the English law and though I cannot say that their digest, like his, is to be found in a single treatise, yet no man is now considered a scholar here, who is not master of it. The effect of this has been particularly favourable in the investigations it has occasioned into the Spirit of Grecian philosophy and the different characters it assumed in different ages—in the fine histories of Grecian arts and policy it has produced—and into the new and more liberal direction it has given to the study of Greek literature and manners generally. They have, in fact, already done for all the ages of Greece, what all Barthelemy’s learning, for want of a philosophical spirit to direct it, has not been able to do for one. To say nothing of the numberless editions, which are every offered at every Leipzig fair, of the classical authors, the practise of bringing all learning into the form of philosophical histories & treatises is gaining ground very fast and really doing wonders. In these respects, Winkelmann’s History of ancient art—Heeren’s tho’ts on the Policy and commerce of the Ancients—Tiedemann’s History of Greek philosophy—Creuzer’s mythology of the Ancients—&c &c are works of which have no parallell in other languages, & which, except ye first, are so recent,  yt. yy. are yet hardly known beyond the limits of Germany. The great difference between a German scholar and those of England & Holland, is, that, with even more minute, verbal learning than they, he treats the study of antiquity as a liberal science, while they treat it as a mechanical art. This change has been effected by the schools of Heyne and Wolf, who, by turning their immense learning to its appropriate objects have made a revolution in the study of antiquity, which is already felt in England in defiance of the difference of language and their inveterate prejudice against every thing foreign & continental—and which, I am persuaded, in thirty years more will make it toto cælo a different affair to be a scholar there from what it is now.—
          I am exceedingly anxious to have this spirit of pursuing all literary studies philosophically—tof make making scholarship as little of drudgery & mechanism as possible transplanted into the U. States, in whose free and liberal soil I think it would, at once, find congenial nourishment: It is a spirit, which in Germany now goes through everything—through Theology, history, modern literature &c It surprized me, I assure you, to find an admirable philosophical history of English literature, written by a man who was never even in England, and yet compared with which Warton’s fragment is but a clumsy piece of pedantry. A remark of similar import was made to me in relation to his own country a few days since by a very learned Portuguese and the same thing might be said by a Spaniard & Italian tho’ I believe not by a Frenchman.—But, I suspect, it is better for me to stop; and yet I know of nobody who will more readily credit my accounts than you will, or any body, who would more rejoice at the state & spirit of learning in Germany.—
          Remember me, I pray you, respectfully & gratefully to all your family. I have been for some time trying to ascertain whether Mr. Gilmer is in Europe, for I wish to write to him & do not know where to direct my letters.
          
            Your’s very respectfully,
            Geo: Ticknor.
          
        